Grant, J.
(after stating the. facts). The objections made to the jurisdiction of the justice’s court were waived by the plea of the general issue.
The return of the justice did not state the substance of the declaration; it simply states that the plaintiff declared verbally. Among the papers returned by the justice was a statement by the county treasurer of uncollected personal taxes, on which was the amount assessed against the defendant. This paper showed the claim against the *355defendant. Defendant relies upon those authorities holding that an amendment cannot be allowed in the circuit court which states a different cause of action than that stated in the justice’s court; citing, among other authorities, Loranger v. Davidson, 110 Mich. 605 (68 N. W. 426), and Moore v. Hansen, 75 Mich. 564 (42 N. W. 981). If defendant had interposed no plea, his objection might be good under Moore v. Hansen. If there was no declaration, there was nothing for the defendant to plead to. He evidently understood that there was a declaration, which was undoubtedly true, for the justice returned that there was one, but did not state its substance. The defendant, by his plea of the general issue, admitted that there was a declaration. This being so, the liberal rules, of amendment apply. We think there was no error in permitting the amendment.
The treasurer testified that the chairman of the town board, who was the supervisor, authorized him to bring the suit. This testimony was competent to establish such authorization. When so authorized, the treasurer may bring such suit. Township of Bangor v. Transportation Co., 112 Mich. 601 (71 N. W. 143).
The meritorious question in the case is that of defendant’s residence. He was formerly a farmer, living in the township. He was a bachelor, but kept house, his sister being his housekeeper. He testified that on the 15th day of March, 1899, he made an auction, and sold his personal property, live stock, tools, etc., also his household goods that were salable; that he had rented his farm, but reserved one room for his sister’s household goods and some of his own-things; that when he left Ovid he intended to make Detroit his home; that he had been back to Ovid •several times, but only on account of business; that when he left Ovid he had no intention of making that his home again; that, after living in Detrpit a while, he moved to Windsor, Canada. He kept bouse in neither place. He testified that there might be a little hay belonging to him upon the farm. We think his residence was, under the *356circumstances, a proper question for the jury. The court gave very explicit and fair instructions upon this point,, telling them that, if the defendant actually moved away, and was an inhabitant of some other place, and resided elsewhere, that would be conclusive in his favor.
We find it unnecessary to discuss any of the other quéstioris raised.
Judgment affirmed.
The other Justices concurred.